SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

276
CA 15-01297
PRESENT: WHALEN, P.J., CARNI, DEJOSEPH, AND TROUTMAN, JJ.


BARBARA HAUG, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                          ORDER

TOPS MARKETS, LLC, DEFENDANT-RESPONDENT-APPELLANT.


GALLO & IACOVANGELO, LLP, ROCHESTER (DAVID D. SPOTO OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

DIXON & HAMILTON, LLP, GETZVILLE (DENNIS P. HAMILTON OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (Thomas A. Stander, J.), entered September 26, 2014.
The order granted in part defendant’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court